Citation Nr: 0208021	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  95-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for flat feet.

2. Entitlement to service connection for cervical 
spondylolysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from April 1978 to September 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision by the Department of Veterans 
Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. There is medical evidence of a current diagnosis of 
bilateral flat feet.

3. There is clinical evidence indicating that the veteran's 
flat feet disability may be associated with his period of 
active duty service.

4. There is no competent medical evidence showing a 
relationship between the veteran's current diagnosis of 
cervical spondylolysis and his period of service.  


CONCLUSIONS OF LAW

1. The veteran's flat feet disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  

2. The veteran's cervical spondylolysis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1131, 1132, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

In this case, the veteran was not notified of the change in 
law.  However, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The RO has made several attempts to gather 
additional medical records in support of the veteran's claim; 
however, those records have not been located.  In May 1996, 
the RO requested clinical records from Carswell Air Force 
Base dated from September 1992.  The response was that the 
veteran's records were not at that facility.  Further, during 
his personal hearing in March 1996, the veteran was given an 
opportunity to submit additional records and testimony.  The 
veteran did submit VA clinical records post-hearing.  Thus, 
in light of the efforts expended by the RO to obtain 
purported treatment records during service, there appears to 
be nothing further that the VA can do to assist the veteran 
in this regard.  

I. Factual Background

On entry examination in April 1978, the veteran's service 
medical records reveal nothing related to flat feet or 
cervical disability.  

The veteran complained of upper right back pain in October 
1979 without any prior trauma.  The diagnosis was 
musculoskeletal pain.  In a medical record dated in October 
1980, the veteran complained of a stiff neck.  The diagnosis 
was muscle spasm over the trapezius.  

In May 1982, the veteran was seen at the podiatry clinic for 
complaints of painful ingrown toenails.  The examiner noted 
on evaluation of his stance that there was moderate 
pronation.  

In a medical entry dated in July 1984, the veteran reported 
that he was hit on the right side of his face with the front 
of another serviceman's rifle.  Contusions to the right jaw 
were noted.  On a periodic examination in February 1986, for 
evaluation of weight, the veteran noted a history of 
recurrent back pain.  In clinical records dated in July 1992, 
the veteran had severe eczema on both heels.  

On VA examination in August 1993, the veteran reported a 
history of feet and back problems that dated from 1982.  He 
stated that he had jungle rot, rashes, and suffered blunt 
trauma to the toes several times.  He stated that he fell on 
a turret while in Korea in 1982 and hurt his back.  He was 
treated with Motrin.  On examination, the examiner noted 
deformity of the cervical spine.  As to the feet, the 
diagnoses were dermatitis, ingrown toenails, and corns.  
Cervical spondylolysis with a history of headaches was also 
diagnosed as verified by x-ray studies also in June 1993.  

VA Fort Worth medical records dated from 1994 to 1996 reveal 
diagnoses of degenerative joint disease, narrowed C4/5 disk 
with complaints of pain and treatment of the veteran's 
cervical disorder.  An October 1995 x-ray study reveals a 
degenerated disc at C4/5.  In clinical entries dated in 
December 1995 and January 1996, the examiner noted a long 
history of neck pain.  

VA Dallas medical records extending from February to March 
1996 disclose complaints of neck pain and a diagnosis of 
reverse lordosis.  In a February 1996 record, it is noted 
that the veteran had been treated for four years for neck and 
arm pain.  The diagnosis was probable cervical myelopathy.  
In March 1996, a cervical CT myelogram was done.  In a 
recitation of the veteran's past medical history, it is noted 
that the veteran described the onset of his neck pain as 
occurring in 1970 after a fall during service.  The 
impression included degenerative disc disease and spurring at 
the C3-4 level and osteophytic spurring at the C4-5 and C5-6 
levels.  

During the veteran's personal hearing in March 1996, he 
testified that while in Korea on board a personnel carrier, 
he was the M-60 operator in the turret, and during one 
particular incident, he fell back against the hook on the 
latch of a door, hitting his head.  He began to have neck and 
back problems after that time.  Transcript (T.) at 1, 2.  He 
stated that he was put on bed rest for a couple of days and 
that he was then prescribed Motrin for the pain.  (T.) at 3.  
He also stated that he was given Tylenol and has increased 
problems since 1993.  (T.) at 4.  The veteran testified that 
after he got out of the Air Force, the VA sent him to 
physical therapy in January of the same year he separated 
from service.  (T.) at 4.  He stated that the doctors told 
him he had spasms in his neck with shock waves that produced 
a burning and numbing sensation.  (T.) at 5.  The veteran 
also stated that he has several vertebrae dissolving at this 
time and has been diagnosed with degenerative disc disease.  
(T.) at 7.  

When asked about his flat feet, the veteran testified that he 
did not have problems prior to service and that he first 
noticed the problems when he was treated for jungle rot and 
the doctor diagnosed flat feet.  (T.) at 7, 8.  He stated 
that he did a considerable amount of walking with his duties 
and had problems with his feet.  The doctor told him to get 
better fitting shoes, but the veteran was then sent to the 
Philippines and did not follow up.  (T.) at 8, 9.  On a 
couple of occasions, the veteran stated that he was put on 
medical profile for his flat feet.  (T.) at 9.  

When questioned again regarding the incident when he injured 
his neck and back, the veteran stated that the injury 
occurred in 1981.  He clarified that when he fell, he hit in 
the area of the center of the neck and experienced immediate 
neck pain.  (T.) at 10, 11.  He was given bed rest and 
medication and his neck symptoms then improved.  He began to 
experience the numbness and tingling about a year-and-a-half 
prior to the hearing.  (T.) at 11.  He did not go back to 
sick call right away for his neck problems, but did go a 
couple of times over the years.  (T.) at 12.  The veteran 
also testified that when he separated from the Air Force, he 
was told that a physical could not be done at the time in 
which he planned to leave, and that the VA would take care of 
his problems.  (T.) at 13.  He then had a physical at the 
Fort Worth VA facility's outpatient clinic, where he was put 
on medication and a diagnosis of degenerative disc disease 
was made a couple of months later.  (T.) at 13, 14.  

As to his flat feet, the veteran testified that he began 
having problems about one year into service, around 1979 and 
that he was given beveled inserts for his boots through the 
foot clinic.  (T.) at 15.  He had unusual wear on his shoes 
on the outer edge of both sides and still has the same 
problem today.  (T.) at 15.  

In May 1996, the RO attempted to locate medical records for 
treatment at Carswell Air Force Base per the veteran's 
contentions that he was treated there in September 1992.  The 
response was that no records relevant to the veteran were at 
that facility.  

On VA examination in February 1997, the veteran reported that 
he did not know the date of onset of his flat feet, but he 
did not remember having flat feet when he entered into 
service.  On examination, the examiner noted that the veteran 
demonstrated a flattening of the arch and that his feet were 
equally symptomatic.  The examiner's opinion was that the 
veteran had flat feet and that good flexibility of the foot 
without muscle spasm would tend to make one believe that the 
problem was a congenital disorder.  The examiner reviewed the 
inservice examination dated in July 1982, which revealed 
moderate pronation.  The examiner further stated that such 
notation led one to believe that the condition did exist 
during service.  The examiner further stated that there was 
no indication otherwise to suggest an adult onset of flat 
foot.  

II.	Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Board's duty 
to explain its findings and conclusion is heightened in cases 
where service records are missing or destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

III. Analysis

The veteran alleges that he is entitled to service connection 
for his flat feet disability and for his cervical 
spondylolysis.  As to his flat feet, he testified that prior 
to service, he did not recall any problems, but that when he 
was diagnosed with jungle rot during service, his flat feet 
disorder was also discovered at that time.  He further 
testified that he was given inserts for his shoes to mitigate 
some of the problems he was having when walking.  With 
respect to cervical spondylolysis, the veteran indicated that 
when he was stationed in Korea in 1981 on board a carrier, he 
fell, hitting his head, neck, and back.  He stated that ever 
since that time, he has had back problems affecting the 
cervical area.  

First, with respect to the veteran's claim for service 
connection for flat feet, also known as pes planus, the Board 
finds that the February 1997 VA examination reflects a 
current disability.  Specifically, the examiner found 
flattening of the arches indicative of bilateral flat feet.  
Although the examiner believed the disorder was congenital, 
the Board emphasizes that such opinion is insufficient to 
establish the existence of flat feet prior to service.  That 
is, the veteran's entrance examination is wholly negative for 
findings or complaints of flat feet.  Therefore, pursuant to 
law and regulation, the veteran is presumed to have been in 
sound condition at entrance into active duty.  38 U.S.C.A. § 
1132; 38 C.F.R. § 3.304(b).  

Service medical records show a podiatry evaluation in May 
1982 with moderate pronation of the feet noted on 
examination.  The VA examiner reviewed this medical evidence 
and concluded that such notation suggested that the veteran's 
flat feet existed during service.  Given the current 
diagnosis of flat feet, the in-service podiatry notation, and 
the medical opinion relating flat feet to service, the Board 
finds that the evidence supports service connection for flat 
feet.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.    

With respect to the veteran's service connection claim for 
cervical spondylolysis, the Board has determined that his 
claim fails for a lack of evidence to correlate current 
cervical spondylolysis with his period of active service.  
The evidence shows current disability, but there are no 
clinical data of record to link current cervical disability 
with the veteran's period of service.  

The service medical records as noted above disclose that at 
entry into service, there were no pertinent notations, 
complaints, or clinical findings.  The Board acknowledges 
October 1980 complaints of a stiff neck and a diagnosis of 
muscle spasm over the trapezius, the report of being struck 
on the right side of the face in 1984, and the report of 
recurrent back pain during a 1986 examination.  It is also 
noted that the veteran did not undergo physical examination 
at separation from service.  However, the balance of service 
medical records reveals no evidence to support chronic 
residual disability associated with the cervical area.    

Finally, the Board recognizes the veteran's allegations that 
his cervical disability resulted from an event coincident 
with service; that is, the fall in service while aboard the 
carrier in Korea.  However, the Board finds no in-service or 
post-service medical evidence or opinion that relates his 
current disability to that or any other incident of service.  
Moreover, the veteran's personal belief as to the cause of 
the disorder is an insufficient basis for establishing 
service connection.  As a lay person, the veteran is 
competent to relate and describe incident and symptoms.  He 
is not competent to offer an opinion on matters that require 
medical knowledge, such as a diagnosis or determination of 
etiology of a disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.    

The veteran maintains that he was treated in service at the 
Carswell Air Force Base; however, a search for those records 
has not been successful.  In a communication dated in April 
1996 from the National Personnel Records Center (NPRC), it is 
noted that the veteran's records were not on file at NPRC.  
Again, in May 1996, it was confirmed that the veteran's 
records as requested were not available.  Other than the 
records included herein, the veteran has not provided 
pertinent documents otherwise to support his contentions of 
treatment in service.  The veteran is reminded here that if 
he wishes help with his claim, he cannot merely wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the Board must deny the veteran's service 
connection claim for cervical spondylolysis.  Essentially, 
the evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds 
that the preponderance of the evidence of record is against 
service connection for cervical spondylolysis.    


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for flat feet is 
granted.  

Service connection for cervical spondylolysis is denied. 



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



